In re Webeland, Inc.; — Defendant; Applying For Writ of Certiorari and/or Review, Parish of St. Tammany, 22nd Judicial District Court Div. F, No. 10-12725; to the Court of Appeal, First Circuit, No. 2015 CA 0605.
Granted. The judgment of the District Court granting summary judgment in favor of Chase Bank USA, N.A. and Deutsche Bank National Trust Company is reversed and vacated. We find there are genuine issues of material fact in dispute which preclude summary judgment. This case is remanded to the District Court for further proceedings.
GUIDRY, J., would deny.